Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/23/19 was considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31, 33, 36, 39 are rejected under 35 U.S.C. 103 as being unpatentable over Arkko et al. (US 20150079941), hereinafter referred to as Arkko in view of Huang et al. (US 2017/0280354) .
Regarding claim 31, Arkko teaches:
 An apparatus of a user equipment ([0059] shows user operated mobile devices), comprising: one or more processors ([0061] shows control unit including processor having program to instruct…) to derive a dynamic scrambling key ([0089] shows  a shared key is agreed between the serving node and each client device, where [0085] shows that a key can be generated at the client device so that it doesn’t have to be sent over the air); and
a memory (Fig 1 112 and 122 show storage units) to store the dynamic scrambling key ([0032] shows that the shared key can be calculated, hence dynamic) and a temporary UE identifier assigned to the UE ([0027] shows the shared key and device identifier; [0086] goes on to show TMSI);
wherein the one or more processors are to monitor a paging request (Fig 3, notice client devices monitoring for the paging message 342, where these client  devices contain processors within their control units) for a scrambled UE identifier (UE ID) to determine if the paging request is intended for the UE by unscrambling the scrambled UE ID with the dynamic scrambling key to produce the temporary UE ID ([0027] shows “The control unit may be configured to decrypt the at least one encrypted device identifier using the shared key and message identifier to identify whether any device identifier corresponds to that device.”).
Arkko does not specifically disclose a baseband processor.
Huang shows a baseband processor (Fig 11 shows reception baseband processor for descrambling among other functions).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the control unit of Arkko, to include a baseband processor, since such a modification would allow the management of multiple functions in one processor ([0126] and description of fig 11 shows that the baseband processor preforms multiple functions).

Regarding claim 33, The combined teachings and particularly Arkko discloses: 
wherein the one or more baseband processors are to determine that the paging request is intended for the UE if the temporary UE ID produced by unscrambling the scrambled UE ID matches the ([0027] shows “The control unit may be configured to decrypt the at least one encrypted device identifier using the shared key and message identifier to identify whether any device identifier corresponds to that device.”; Rejection of claim 31 addresses baseband processors).
The motivation is the same as provided in the rejection of claim 31.

Regarding claim 36, The combined teachings and particularly Arkko discloses:
wherein the one or more baseband processors are to determine that the paging request is intended for the UE if the scrambled UE ID matches the temporary UE ID stored in the memory ([0027] shows “The control unit may be configured to decrypt the at least one encrypted device identifier using the shared key and message identifier to identify whether any device identifier corresponds to that device.”; and Huang shows the baseband processors as explained in the rejection of claim 31) .
	The motivation is the same as provided in the rejection of claim 31.

Regarding claim 39,  The combined teachings and particularly Arkko teaches:
further comprising a radio-frequency (RF) transceiver to receive the paging request from a mobility management entity (MME) via an evolved Node B ([0085] shows “upon joining the network, each device 120, 130 and the serving node 110 or network can agree to use this mechanism. The network (e.g. a Mobility Management Entity (MME) (not shown)) sends a paging key (Kp) to the serving node 110 (in this example an eNodeB) in an S1 PAGING message”).

Claims 32 are rejected under 35 U.S.C. 103 as being unpatentable over Arkko et al. (US 20150079941), hereinafter referred to as Arkko in view of Huang et al. (US 2017/0280354), in further view of WO 2016/148357.
Regarding claim 32,  The combined teachings do not specifically teach wherein the one or more baseband processors are to derive a new dynamic scrambling key each time the UE returns to a radio resource control idle (RRC_IDLE) state.
WO 2016/148357 teaches wherein the one or more baseband processors are to derive a new dynamic scrambling key each time the UE returns to a radio resource control idle (RRC_IDLE) state (NAS Security- Last Paragraph- “Hereinafter, in the embodiment of the present invention, a key used for encryption may generate a new key from the K .sub.ASME to transmit and receive data using the K .sub.NASenc or in an idle state, and used for integrity protection. The key may generate a new key from the K .sub.ASME to use the K .sub.NASint or to transmit and receive data in an idle state.”).
It would have been obvious to one of the ordinary skill int eh art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by WO 2016/148357, since such a modification would provide integrity protection (See same section in WO 2016/148357)

Claims 34, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Arkko et al. (US 20150079941), hereinafter referred to as Arkko in view of Huang et al. (US 2017/0280354), in further view of Lu (US 2013/0108047).
Regarding claim 34,  The combined teachings do not specifically teach wherein the scrambled UE ID was generated via an exclusive OR operation on the dynamic scrambling key and the temporary UE ID.
Lu teaches wherein the scrambled UE ID was generated via an exclusive OR operation on the dynamic scrambling key and the temporary UE ID ([0025] shows performing an XOR operation with respect to the network transmission key and the temp encryption key).


Regarding claim 35,  The combined teachings do not specifically teach wherein said unscrambling comprises performing an exclusive OR (XOR) operation on the dynamic scrambling key and the scrambled UE ID.
	Lu teaches wherein said unscrambling comprises performing an exclusive OR (XOR) operation on the dynamic scrambling key and the scrambled UE ID ([0028] shows decrypting the encrypted key and XOR operation is utilized).
It would have been obvious to one of the ordinary skill int eh art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Lu, since such a modification would provide an option for securing communication according to [0025].

Claims 37 are rejected under 35 U.S.C. 103 as being unpatentable over Arkko et al. (US 20150079941), hereinafter referred to as Arkko in view of Huang et al. (US 2017/0280354), in further view of Lee et al. (US 2017/0012947), hereinafter referred to as Lee.
Regarding claim 37,  The combined teachings do not specifically teach wherein the temporary UE ID comprises a Globally Unique Temporary Identity (GUTD, a System Architecture Evolution (SAE) Temporary Mobile Subscriber Identity (S-TMSD, or a Mobility Management Entity (MME) TMSI (M-TMSJ).
Lee teaches wherein the temporary UE ID comprises a Globally Unique Temporary Identity (GUTD, a System Architecture Evolution (SAE) Temporary Mobile Subscriber Identity (S-TMSD, or a ([0086]” In an aspect of the present disclosure, the M-TMSI may be encrypted for client device privacy” ).
It would have been obvious to one of the ordinary skill int eh art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Lee, since such a modification would provide client device privacy as taught in [0086].

Claims 38 are rejected under 35 U.S.C. 103 as being unpatentable over Arkko et al. (US 20150079941), hereinafter referred to as Arkko in view of Huang et al. (US 2017/0280354), in further view of Chen et al. (US 2013/0310006), hereinafter referred to as Chen
Regarding claim 38,  The combined teachings do not specifically disclose wherein the dynamic scrambling key is derived from an Access Security Management Entity key (Kasme) and an uplink non-access stratum count (UL NAS COUNT) value.
Chen discloses wherein the dynamic scrambling key is derived from an Access Security Management Entity key (Kasme) and an uplink non-access stratum count (UL NAS COUNT) value ([0098] “The UE derives a UMTS CK and IK after receiving the UMTS key derivation instruction message. The following two methods may be adopted specifically: [0102] (a) deriving, according to the Kasme and the current non-access stratum count value (NAS Count) of the LTE system, the UMTS IK and CK, that is, IK.parallel.CK=KDF (Kasme, NAS Count); or, [0103] (b) the UE deriving, according to the Kasme and Nonce, the UMTS IK and CK, that is, IK.parallel.CK=KDF (Kasme, Nonce)”).
It would have been obvious to one of the ordinary skill int eh art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Chen, since stated in [0006] that such a modification would provide security by protecting data transmission and preventing interception by attackers.

Claims 40, 44, 48, 50 are rejected under 35 U.S.C. 103 as being unpatentable over Ketheesan et al. US (2016/0295398), hereinafter referred to as Ketheesan, in view of Arkko et al. (US 20150079941), hereinafter referred to as Arkko.
Regarding claim 40, Ketheesan teaches:
An apparatus of a Mobility Management Entity (Fig 1 and Fig 3 shows MME), comprising:
one or more processors to assign a temporary user equipment (UE) identifier to a UE ([0062] discusses a temporary ID for the UE which is assigned by the MME), and to derive a dynamic scrambling key ([0048] shows generating keys for encryption); and	
a memory to store the dynamic scrambling key and a temporary UE identifier (temporary UE ID) assigned to the UE ([0041] shows a memory for storing; and [0048] shows encryption key and [0062] shows temporary ID for UE);
wherein the one or more processors are to generate a scrambled UE ID derived via scrambling the temporary UE ID with the dynamic scrambling key ([0062] shows the UE and eNB exchanging messages with encrypted temporary ID for the UE, where encryption is performed based on one of the keys), 
Kesheesan does not specifically teach to generate a paging request intended for the UE using the scrambled UE ID.
Arkko teaches to generate a paging request intended for the UE using the scrambled UE ID (Fig 3 shows paging message intended for client devices 120 and 130; [0024] shows paging message including at least one encrypted device identifier; and [0085] shows MME sending a paging message).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention as disclosed to modify the paging procedure of Kesheesan, as taught by Arkko, since such a modification would add security to paging message to ensure that devices respond only to messages they can be sure are genuine for integrity protection [0013].
Regarding claim 44, the combined teachings and particularly Ketheesan teaches:
wherein the temporary UE ID comprises a Globally Unique Temporary Identity (GUTI), a System Architecture Evolution (SAE) Temporary Mobile Subscriber Identity (S-TMSD, or a Mobility Management Entity (MME) TMSI ([0062] shows temporary ID being GUTI, S-TMSI, etc.).

Regarding claim 48,  Ketheesan teaches:
One or more non-transitory computer readable media having instructions stored thereon that, if executed by a user equipment ([0046] shows UE and [0041]-[0042]3 shows CRM), result in:	deriving a dynamic scrambling key ([0048] shows deriving different keys);
storing the dynamic scrambling key and a temporary UE identifier (temporary UE ID) assigned to the UE ([0041] shows a memory for storing; and [0048] shows storing the keys and Fig 4 shows storing GUTI);
	Ketheesan does not specifically teach monitoring a paging request for a scrambled UE identifier (UE ID); and determining if the paging request is intended for the UE by unscrambling the scrambled UE ID with the dynamic scrambling key to produce the temporary UE ID.
	Arkko teaches monitoring a paging request for a scrambled UE identifier ((Fig 3, notice client devices monitoring for the paging message 342, where these client  devices contain processors within their control units where the paging message contains the encrypted device ID [0027])); and determining if the paging request is intended for the UE by unscrambling the scrambled UE ID with the dynamic scrambling key to produce the temporary UE ID ([0027] shows “The control unit may be configured to decrypt the at least one encrypted device identifier using the shared key and message identifier to identify whether any device identifier corresponds to that device.”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention as disclosed to modify the paging procedure of Kesheesan, as taught by Arkko, 

Regarding claim 50, The combined teachings and particularly Arkko discloses: 
Kesheesan does not specifically teach determine that the paging request is intended for the UE if the temporary UE ID produced by unscrambling the scrambled UE ID matches the temporary UE ID stored in the memory
Arkko teaches determine that the paging request is intended for the UE if the temporary UE ID produced by unscrambling the scrambled UE ID matches the temporary UE ID stored in the memory ([0027] shows “The control unit may be configured to decrypt the at least one encrypted device identifier using the shared key and message identifier to identify whether any device identifier corresponds to that device.”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention as disclosed to modify the paging procedure of Kesheesan, as taught by Arkko, since such a modification would add security to paging message to ensure that devices respond only to messages they can be sure are genuine for integrity protection [0013].

Claims 41, 49 are rejected under 35 U.S.C. 103 as being unpatentable over Ketheesan et al. US (2016/0295398), hereinafter referred to as Ketheesan, in view of Arkko et al. (US 20150079941), hereinafter referred to as Arkko, in further view of WO 2016/148357 .
Regarding claim 41, 49,  The combined teachings do not specifically teach wherein the one or more processors are to derive a new dynamic scrambling key each time the UE returns to a radio resource control idle (RRC_IDLE) state.
(NAS Security- Last Paragraph- “Hereinafter, in the embodiment of the present invention, a key used for encryption may generate a new key from the K .sub.ASME to transmit and receive data using the K .sub.NASenc or in an idle state, and used for integrity protection. The key may generate a new key from the K .sub.ASME to use the K .sub.NASint or to transmit and receive data in an idle state.”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by WO 2016/148357, since such a modification would provide integrity protection (See same section in WO 2016/148357).

Claims 42 are rejected under 35 U.S.C. 103 as being unpatentable over Ketheesan et al. US (2016/0295398), hereinafter referred to as Ketheesan, in view of Arkko et al. (US 20150079941), hereinafter referred to as Arkko, in further view of Ghandi et al. US (2012/0042166), hereinafter referred to as Ghandi.
Regarding claim 42, The combined teachings discloses wherein the one or more processors are to generate a paging request intended for the UE using the temporary UE ID  ([0062] shows the UE and eNB exchanging messages with encrypted temporary ID for the UE, where encryption is performed based on one of the keys and fig 3 shows paging message; The claimed “if” statement is not a positive recitation, and the claimed limitations that follow the “if” statement are optional).
The combined teachings do not specifically teach if the UE does not respond to the paging request intended for the UE using the scrambled data.
Gandhi teaches if the UE does not respond to the paging request intended for the UE using the scrambled data ([0043] and [0045] shows that if the reply message indicates that the key has changed and the original message cannot be decrypted, then the sender can resend the message unencrypted; This limitations is optional based on the “if” statement).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by the Ghandi, since such a modification would make it easier to deal with messages that are not decryptable according to [0003].

Claims 43 are rejected under 35 U.S.C. 103 as being unpatentable over Ketheesan et al. US (2016/0295398), hereinafter referred to as Ketheesan, in view of Arkko et al. (US 20150079941), hereinafter referred to as Arkko, in further view of Lu (US 2013/0108047).
Regarding claim 43,  The combined teachings do not specifically teach wherein the scrambled UE ID was generated via an exclusive OR operation on the dynamic scrambling key and the temporary UE ID.
Lu teaches wherein the scrambled UE ID was generated via an exclusive OR operation on the dynamic scrambling key and the temporary UE ID ([0025] shows performing an XOR operation with respect to the network transmission key and the temp encryption key).
It would have been obvious to one of the ordinary skill int eh art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Lu, since such a modification would provide an option for securing communication according to [0025].

Claims 45 are rejected under 35 U.S.C. 103 as being unpatentable over Ketheesan et al. US (2016/0295398), hereinafter referred to as Ketheesan, in view of Arkko et al. (US 20150079941), hereinafter referred to as Arkko, in further view of Chen et al. (US 2013/0310006), hereinafter referred to as Chen
Regarding claim 45,  The combined teachings, and particularly Ketheesan teaches wherein the dynamic scrambling key is derived from an Access Security Management Entity key ([0048] shows that Kasme key, which is used to derive other keys).
The combined teachings do not specifically disclose wherein the dynamic scrambling key is derived from an uplink non-access stratum count (UL NAS COUNT) value.
Chen discloses wherein the dynamic scrambling key is derived from an uplink non-access stratum count (UL NAS COUNT) value ([0098] “The UE derives a UMTS CK and IK after receiving the UMTS key derivation instruction message. The following two methods may be adopted specifically: [0102] (a) deriving, according to the Kasme and the current non-access stratum count value (NAS Count) of the LTE system, the UMTS IK and CK, that is, IK.parallel.CK=KDF (Kasme, NAS Count); or, [0103] (b) the UE deriving, according to the Kasme and Nonce, the UMTS IK and CK, that is, IK.parallel.CK=KDF (Kasme, Nonce)”).
It would have been obvious to one of the ordinary skill int eh art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Chen, since stated in [0006] that such a modification would provide security by protecting data transmission and preventing interception by attackers.

Claims 46, 47 are rejected under 35 U.S.C. 103 as being unpatentable over Ketheesan et al. US (2016/0295398), hereinafter referred to as Ketheesan, in view of Arkko et al. (US 20150079941), hereinafter referred to as Arkko, in further view of Mizikovsky (US 9590962).
Regarding claim 46, the combined teachings do not specifically teach wherein the one or more processors are to use an existing NAS security context for the UE as obtained from a previous MME if the UE is registered with the MME after performing a tracking area update to the MME.
(Fig 5 and Column 10 lines 3-10 shows determining a cached security context and using that context, where Column 8 lines 24-25 shows that the MME negotiates the security context) if the UE is registered with the MME after performing a tracking area update to the MME (“if” statement is not a positive recitation and therefore optional) .
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Mizikovsky, since such a modification would support secure transmission of small messages for UEs without incurring a large signaling overhead (Column 2 lines 38-40).

Regarding claim 47, The combined teachings do not specifically teach wherein the one or more processors are to generate a new NAS security context for the UE if the UE was registered with another MME before performing a tracking area update.
Mizikovsky teaches wherein the one or more processors are to generate a new NAS security context for the UE (Figure 5 and Columns 10 lines 14-35 shows new security context)  if the UE was registered with another MME before performing a tracking area update (“if” statement is not a positive recitation and therefore optional).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Mizikovsky, since such a modification would support secure transmission of small messages for UEs without incurring a large signaling overhead (Column 2 lines 38-40).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2018/031345 shows MME providing new NAS security context  to the eNB.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P GREY whose telephone number is (571)272-3160. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ferris W Derrick can be reached on (571) 272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P GREY/Primary Examiner, Art Unit 2411